This was an action to recover damages for personal injury growing out of collision between the plaintiff's automobile and the defendant's truck, at a street crossing in Goldsboro. The defendant set up the defense of contributory negligence. Issues of negligence, contributory *Page 863 
negligence and damages were submitted to the jury. The jury answered the issue addressed to the defendant's negligence in favor of plaintiff, but found that the plaintiff by his own negligence contributed to his injury. From judgment on the verdict in favor of defendant, the plaintiff appealed.
There being evidence to support the verdict of the jury in favor of the defendant on the issue of contributory negligence, the judgment dismissing the action must be upheld, unless there was error in the admission of evidence or in the charge of the court addressed to that issue. A careful examination of the record leads us to the conclusion that the exceptions to the admission of testimony and to the instructions given by the court to the jury are without substantial merit.
In the trial we find
No error.